


110 HRES 361 EH: Recognizing and honoring Jack Valenti and

U.S. House of Representatives
2007-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 361
		In the House of Representatives, U.
		  S.,
		
			June 25, 2007
		
		RESOLUTION
		Recognizing and honoring Jack Valenti and
		  expressing the condolences of the House of Representatives to his family on his
		  death.
	
	
		Whereas Jack Valenti was born in Houston, Texas, on
			 September 5, 1921, and resided in Washington, DC and Beverly Hills,
			 California;
		Whereas Jack Valenti graduated from the University of
			 Houston with a Bachelor of Arts degree and from Harvard University with a
			 Master of Business Administration degree;
		Whereas Jack Valenti served as special assistant to
			 President Lyndon B. Johnson;
		Whereas Jack Valenti was the distinguished president of
			 the Motion Picture Association of America for 38 years;
		Whereas Jack Valenti was a trusted presidential advisor, a
			 war hero, an author, and a pioneer in the American film industry;
		Whereas Jack Valenti was a great humanitarian who served
			 as a powerful spokesperson for the global fight against AIDS, tuberculosis, and
			 malaria;
		Whereas Jack Valenti was a loving husband to his wife,
			 Mary Margaret, and an exceptional father to his three children, Alexandra,
			 John, and Courtenay;
		Whereas Jack Valenti’s spirit touched everyone he
			 encountered, whether in his political career or in his time spent with the
			 Motion Picture Association of America;
		Whereas Jack Valenti revolutionized the movie industry
			 through the creation of a voluntary movie rating system that has endured to
			 this day;
		Whereas Jack Valenti’s vision for the movie industry has
			 withstood the test of time, and has provided guidance for families in their
			 movie viewing experiences as well as safeguards for our filmmakers;
		Whereas the vision and character Jack Valenti brought to
			 the movie industry will be greatly missed; and
		Whereas on April 26, 2007, Jack Valenti passed away,
			 prompting his friend and confidant, Dan Glickman, to say, “Jack was a showman,
			 a gentleman, an orator, and a passionate champion of this country, its movies,
			 and the enduring freedoms that made both so important to this world. He also
			 embodied the theatricality of our industry with his conviction, quick wit and
			 boundless energy. In a very real sense, he was the ultimate leading man.”: Now,
			 therefore, be it
		
	
		That the House of Representatives—
			(1)recognizes Jack Valenti as one of the
			 greatest contributors to the motion picture industry;
			(2)honors Jack Valenti for his service to his
			 country, for his tremendous accomplishments, and for his contributions to the
			 movie industry and to the Nation; and
			(3)extends its deepest condolences to the
			 family of Jack Valenti.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
